Citation Nr: 0723895	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to May 1983, 
with additional service, including periods of active duty for 
training, in the Air Force Reserves until June 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which denied service connection for residuals of 
a left foot injury.


FINDING OF FACT

The veteran's currently diagnosed plantar fasciitis is not 
related to the left foot injury received in service.


CONCLUSION OF LAW

Service connection for residuals of a left foot injury is not 
warranted.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A.  §§ 5100, 5102, 5103, 5103A 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112,119 (2004).

In this case, in a letter dated February 2005, the RO 
provided the veteran information about evidence needed to 
evaluate his claim.  The RO requested that the veteran 
provide dates of medical treatment during service.  The RO 
also notified the veteran that he should provide the name and 
exact location of any medical facility where he had received 
treatment for residuals of a left foot injury along with his 
rank and organization at the time of treatment.  The RO 
requested statements from persons who knew of any disability 
the veteran had while on active duty.  The RO also requested 
records and statements from service medical personnel; 
employment physical examinations; medical evidence from 
hospitals, clinics, and private doctors since military 
service; pharmacy prescription records; and insurance 
examination reports.  Finally, the RO requested that the 
veteran send any evidence in his possession that pertained to 
his claims.

The Board finds that the veteran was effectively informed 
that he needed to submit all relevant evidence in his 
possession and that he received notice of the evidence needed 
to substantiate his service connection claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 304, 403 
(2005).  The veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA, and he was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or  
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, 19 Vet. App. at 473. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran was provided 
with a physical examination in June 2005.  Private medical 
records were not obtained.  According to the veteran, he has 
seen a private doctor only three times in the last twenty 
five years.  Records were requested from the Ogden Clinic in 
Utah, but none were found.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in  
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.
  
Background and analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Active military service 
includes active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a).  
Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

In a February 2005 statement the veteran asserted a claim of 
service connection for residuals of a left foot injury.  He 
stated that in November 1987 he fell off a telephone pole 
while attending a training course and fractured his left 
foot.  He did not report any pain in his left foot. 

Service medical records reflect that on August 1982 Air Force 
Reserve enlistment examination, the veteran's feet were 
normal.  On August 1986 Air Force Reserve examination, the 
feet were normal.  The veteran did not report any foot 
problems, specifically indicating that he had had no foot 
trouble.  In November 1987, the veteran fell from a pole 
during a training exercise.  A December 1987 Line of Duty 
Determination shows that the veteran was in the line of duty 
at the time the incident occurred.  A November 1987 x-ray 
consultation report revealed an undisplaced fracture of the 
calcaneus in the left foot.  

The veteran was placed on a physical profile.  Progress 
reports and treatment notes show that he received medical 
care for a fractured calcaneous through December 1987.  He 
was released to return to duty in February 1988.  On April 
1990 Air Force Reserve examination, the feet were normal.  
The veteran did not report any foot problems.  On January 
1994 Air Force Reserve examination, the feet were found to 
be normal, with the veteran again not reporting any foot 
problems and specifically indicating that he had not had any 
foot trouble.  On October 1998 Air Force Reserve 
examination, the feet were also found to be normal.  

On June 2005 examination for VA, the diagnosis was plantar 
fasciitis.  The veteran reported no symptoms at rest.  He 
reported pain with standing or walking, "especially 
immediately in the morning."  The pain got better "[a]fter 
some standing or walking."  Musculoskeletal examination 
showed normal posture and gait.  The veteran required no 
device for walking and examination of the feet showed no sign 
of abnormal weight bearing.  There was tenderness at the 
insertion of the plantar fascia into the calcaneous 
consistent with plantar fasciitis.  Palpation of the plantar 
surface revealed tenderness at the insertion as described on 
the left heel.  There was good Achilles tendon alignment 
bilaterally.  There were no clawfeet or flatfeet.  
Dorsiflexion of the toes produced no pain.  Palpation of the 
metatarsal heads produced no symptoms.  The veteran did not 
have limited function on standing or walking and did not 
require corrective shoe wear.  

The examiner stated that he reviewed the claims file and that 
service medical records revealed treatment for a fractured 
calcaneus.  An x-ray revealed normal tarsals, metatarsals, 
and phalanxes.  The calcaneal bone was normal.  There was no 
evidence of prior fracture or visible deformity from prior 
fracture.  The current diagnosis was "status post calcaneal 
fracture of the left foot.  However, the veteran's current 
condition is plantar fasciitis."  The examiner opined that 
the veteran's plantar fasciitis is not related to the 
calcaneal fracture.  He noted that the current x-rays were 
"completely normal" and that the veteran's history was 
inconsistent with a posttraumatic condition caused by a 
fracture.  The examiner further noted that the veteran had 
tenderness at the insertion of the plantar fascia into the 
calcaneus where there were no findings of trauma.  The 
records at the time of the initial injury were noted to have 
been for a calcaneal fracture which was anterior, not in the 
location of the veteran's pain.  Furthermore, the veteran's 
current symptoms were consistent with plantar fasciitis 
because he had early morning pain which improved after 
walking; any posttraumatic arthritis would get worse with 
"longer standing and longer walking."  

The evidence does not show that the veteran has residuals of 
a left foot injury.  Although the medical evidence 
establishes a current diagnosis of plantar fasciitis, no 
doctor has linked this condition to the calcaneal fracture 
received in service or otherwise conflicted with the VA 
examiner's findings.  The examiner who conducted the June 
2005 examination opined that the veteran's plantar fasciitis 
is not related to the calcaneal fracture.  The Board finds 
the examiner's opinion compelling.  His conclusions are based 
on specific clinical tests and findings, and a complete 
review of the claims file.  While the veteran may believe he 
has residuals of a left foot injury, his beliefs are not 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person is not competent to 
give evidence of matters that require medical knowledge).

The Board concludes that service connection must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection residuals of a left foot injury must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   


ORDER

Service connection for residuals of a left foot injury is 
denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


